214 S.E.2d 433 (1975)
287 N.C. 261
STATE of North Carolina
v.
Dana ALDERMAN et al.
Supreme Court of North Carolina.
May 6, 1975.
Rufus L. Edmisten, Atty. Gen., Robert P. Gruber, Associate Atty., for the State.
Robert A. Farris, for defendant Alderman.
Fred W. Harrison, for defendant Whitaker.
I. Joseph Horton, for defendant Leak.
William R. Jenkins, for defendant Markham.
Petition by the Attorney General for writ of certiorari to review the decision of the Court of Appeals, 25 N.C.App. 14, 212 S.E.2d 205. Denied. Appeal dismissed ex mero motu.